Name: Council Regulation (EEC) No 2959/82 of 4 November 1982 laying down general rules in respect of production aid for olive oil for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/30 Official Journal of the European Communities 5 . 11 . 82 COUNCIL REGULATION (EEC) No 2959/82 of 4 November 1982 laying down general rules in respect of production aid for olive oil for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 5 (4) and 36 thereof, Having regard to the proposal from the Commission , Whereas Article 5 of Regulation No 136/66/EEC introduced a system of production aid for olive oil ; whereas, for the 1982/83 marketing year, this aid is granted, on the basis of the quantity of oil actually produced, to growers wno are members of the organi ­ zations specified by Council Regulation (EEC) No 2958 /82 of 4 November 1982 laying down special measures in respect of oliVe oil producer organizations for the 1982/83 marketing year (3) while, for other growers, it is granted on the basis of the number and production potential of olive trees and of the yields of such trees, as determined according to a standard method, and provided that the olives produced have actually been harvested ; Whereas, since there exists no register of olive cultiva ­ tion , it is not possible to define the production poten ­ tial of olive trees ; whereas, therefore, pending the compilation of such a register, it is appropriate to calculate aid for growers who are not members of a producer organization on the basis of the average yields of olive trees ; Whereas , in order to ensure the proper functioning of the system of aid , it is necessary to determine the types of olive oil in respect of which aid is granted ; whereas, in order to simplify the application of the system of aid with regard to olive residue oil , provision should be made that the quantity of oil eligible for aid will be determined as a general rule on the basis of the production of pressed oil ; Whereas, in order to ensure the proper functioning of the system of production aid for growers who belong to producer organizations, provision should be made for paying aid only for the quantity obtained in approved mills ; whereas, for the purposes of approved mills , the mills concerned should fulfil a number of conditions ; whereas, in order to do this, provision should be made for allowing the producer Member State to seek the cooperation of millers' professional associations ; Whereas the aid in question is of considerable advan ­ tage to oil producers and represents a financial burden on the Community ; whereas, in order to guarantee that the aid will be granted only in respect of oil which may qualify therefor, it is necessary to provide for a system of appropriate administrative checks ; Whereas the carrying out of such checks, should initi ­ ally be based on a system of crop declarations ; Whereas, in order to facilitate checks on entitlement to production aid on the part of members of producer organizations, provision should be made that such organizations should submit a single crop declaration for all their members, verify the date relating to the holdings of a percentage, to be determined, of their members and, for the same purpose , submit a single application for aid in respect of those of their members who have produced oil over a given period ; whereas, in order to ensure the proper functioning of the system of aid, it should be made possible to pay such organizations advances on the aid as soon as the application for aid has been submitted ; whereas, to the same end, provision should be made for the Member States concerned to determine the system for distributing aid amongst associated producers ; Whereas, in order that the entitlement to aid of members of producer organizations may be checked, it is necessary that the latter should verify the quantities of oil in respect of which aid is applied for by each of their members, taking as a basis both their crop decla ­ rations and the stock records of approved mills ; Whereas, in order to ensure that the checks are effec ­ tive, provision should be made that the stock records of approved mills should be kept in a uniform manner ; whereas, to the same end, it is necessary to subject a representative number of such mills to the checks on producer organizations ; Whereas , in the interests of the proper administration of the aid scheme, provision should be made for Member States to determine themselves the quantity of olive oil eligible for aid in cases of doubt about the actual production of an olive grower ; (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 162, 10 . 6 . 1982, p. 6 . (') See page 28 of this Official Journal . / 5. 11 . 82 Official Journal of the European Communities No L 309/31 Whereas, to help ensure proper application of the aid scheme, provision should be made that whenever the information contained in applications by organized producers or in their crop declarations does not corres ­ pond to the actual situation , such producers should , without prejudice to penalties that may be applied by Member States, lose their entitlement to aid based on the quantity of oil actually produced, for a period to be determined ; whereas, to that end, olive oil producer organizations which have not carried out the checks specified should be financially liable in respect of the amounts of aid wrongly paid to associated olive growers, In the case of growers who are not members of a producer organization , the crop declaration submitted by each one of them shall be deemed to be equivalent to an application for aid . In the case of growers who are members of a producer organization , that organization shall submit every month a single application for aid for all members who have completed their oil production , provided that the checks referred to in Article 5 have been carried out . In the case of growers who are members of a producer organization who have sold their production of olives, the application for production aid may not relate to the quantity of oil produced unless that quantity can actually be determined . HAS ADOPTED THIS REGULATION : Article 1 Article 5For the 1982/83 marketing year, the general rules laid down in the following Articles shall apply for the granting of olive oil production aid referred to in Article 5 of Regulation No 136/66/EEC. Article 2 Production aid shall be granted in respect of olive oil meeting the specifications laid down in points 1 and 4 of the Annex to Regulation No 136/66/EEC. In the case of growers who belong to a producer orga ­ nization , production aid shall be paid for the quantity actually produced, provided that it was obtained at an approved mill . Article 3 1 . Before making out the application for aid, each producer organization shall verify the quantity of olive oil in respect of which aid is applied for by each of its members . For the purposes of such verification , the organization shall check in particular :  that the production of olives declared by each grower as having been pressed in an approved mill tallies with the particulars given on this crop decla ­ ration ,  that the particulars supplied by each grower rela ­ ting to the quantities of olives pressed and the quantities of oil obtained tallies with the quantities of olives and oil stated in the stock records of approved mills . 2 . Where the particulars referred to in the first indent of paragraph 1 appear not to tally, the producer organization shall require all necessary supporting documents to be provided. If an examination of such documents does not enable the producer organization to establish the quantity of olives produced, the file relating to the grower concerned shall be forwarded to the Member State . Where the particulars referred to in the second indent of paragraph 1 appear not to tally, the producer orga ­ nization shall forward the grower's file to the Member State . 1 . Each grower shall submit, by a date to be speci ­ fied, a crop declaration showing :  particulars relating to olive trees grown and their location ,  a declaration stating that he has harvested the olives in the current marketing year,  details of the purpose for which the olives are intended . Where growers are members of a producer organiza ­ tion as referred to in Article 2 of Regulation (EEC) No 2958/82 that organization shall submit a single crop declaration for all its members, and shall check the crop declaration of a percentage to be determined of growers who are members of the organization . 2 . For the purposes of this Regulation , 'grower' shall mean any producer of olives intended for the produc ­ tion of oil . Article 6 Article 4 1 . Each producer Member State is hereby autho ­ rized to pay to producer organizations , upon applica ­ tion , an advance on the amount of aid arising from applications submitted by the olive growers who are members of the organizations . The advance to each olive grower shall not exceed : Production aid shall be granted on application by each party concerned in the Member State in which the oil has been produced . No L 309/32 Official Journal of the European Communities 5 . 11 . 82 The Member States concerned shall verify that the stock records are kept in conformity with the criteria in question . Article 10  the amount resulting from applying the olive yields and oil yields fixed in accordance with Article 1 1 to the number of olive trees in produc ­ tion , or  50 % of the amount of the aid requested . 2 . The Member States concerned shall determine the procedure for payment of the aid and the advance by producer organizations to their members . The Member States concerned shall communicate to the Commission the measures laid down for that purpose, as soon as they are adopted . Article 7 1 . Each producer organization shall check activities and stock records of the approved mills indicated to it by the Member State concerned . The mills shall be chosen by the Member State concerned and must be representative of the pressing capacity of a given production zone . 2 . Each producer organization shall inform the Member State concerned of the results of the checks referred to in paragraph 1 . 1 . The producer Member State shall determine the quantity of olive oil eligible for aid on the basis of the applications submitted in accordance with the provi ­ sions of Article 4. 2 . The Member State shall determine the quantity of olive oil eligible for aid in the case of associated producers whose files have been forwarded to it by producer organizations in accordance with Article 5 (2). For this purpose, it shall take account of the olive and oil yields fixed in accordance with Article 11 . 3 . Where the checks referred to in Articles 7, 8 and 9 do not enable the figures appearing in the stock records of an approved mill to be confirmed, the Member State concerned, without prejudice to any sanctions applicable to the mill in question, shall determine the quantity of oil eligible for aid in the case of each producer who is a member of an organi ­ zation which has had its olive production pressed in the mill in question . 4. Moreover, with regard to the olive oil referred to in point 4 of the Annex to Regulation No 136/ 66/EEC, the quantity eligible for aid shall be deter ­ mined on the basis of the oil production referred to in point 1 of the said Annex . Article 8 Article 11 1 . Each producer Member State shall set up a system of administrative checks ensuring that the product in respect of which aid is applied for is eligible for such aid . 2. Producer Member States shall verify the activities of each producer organization and, in particular, that the checking operations have been carried out by these organizations . 3 . With regard to the olive oil referred to in point 1 of the Annex to Regulation No 136/66/EEC and produced by growers who are not members of a producer organization , the check shall be carried out by random sampling on the spot, and must make it possible to verify :  that crop declarations are accurate,  that the olive harvest has been completed,  that the olives harvested are to be used for the production of oil and, if possible, that such olives have actually been processed into oil . 4 . The checks referred to in paragraph 3 shall relate to a percentage of growers to be determined, account being taken in particular of the size of holdings . The olive and oil yields referred to in the second indent of the first subparagraph of Article 5 (2) of Regulation No 136/66/EEC shall be fixed in respect of each homogeneous production zone on the basis of the figures supplied by producer Member States not later than 31 May 1983 . Article 12 1 . Member States shall only approve mills which : (a) have not been subject to proceedings for irregulari ­ ties found during checks made pursuant to Article 9 of Regulation (EEC) No 3137/81 (&gt;) ; (b) keep a stock record pursuant to Article 9 ; (c) agree to undergo any check provided for under the aid procedure . Article 9 Producer Member States shall require approved mills to keep standardized stock records meeting criteria to be laid down . (  ) OJ No L 312, 31 . 10 . 1981 , p . 64 . 5. 11 . 82 Official Journal of the European Communities No L 309/33 For the purposes of implementing the system of approval the Member State in question may seek the cooperation of the professional association to which those mills belong. 2 . Approval shall be withdrawn where , except in cases of force majeure one of the conditions for approval set out in paragraph 1 is no longer fulfilled . produced which they supplied in their aid applica ­ tions and the quantities of olives and oil shown in the stock records of approved mills . Without prejudice to the penalties to be applied by the Member States pursuant to Article 11a of Regula ­ tion No 136/66/EEC, if a producer organization has failed to carry out the checks specified in Articles 5 and 7 it shall reimburse the Member State concerned in respect of any sums wrongly paid as aid to grower members .Article 13 Article 14 Member States shall communicate to the Commission the measures which they take for the purpose of applying this Regulation . Without prejudice to penalties that may be imposed by Member States under Article 11a of Regulation No 136/66/EEC, olive growers who are members of a producer organization shall not be entitled, for a period to be determined, to aid based on the quantity of oil actually produced if checks show that : (a) there are significant discrepancies between the data in their crop declarations and the actual position on the holdings concerned ; (b) there are discrepancies between the information regarding quantities of olives pressed and oil Article 15 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1982. For the Council The President B. HAARDER